As filed with the Securities and Exchange Commission on December 16, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Gerald Hellerman C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 866-700-6104 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2011 Date of reporting period:October 31, 2010 Item 1. Schedule of Investments. Mexico Equity & Income Fund, Inc. Schedule of Investments October 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.94% Airlines - 2.31% Grupo Aeroportuario del Centro Norte, S.A. de C.V. $ Grupo Aeroportuario del Pacifico, S.A. de C.V. - Class B Beverages - 3.51% Emboteladoras Arca, S.A. Grupo Continental, S.A. Cement - 0.52% Cemex, S.A. de C.V. CPO (a) Chemicals - 4.11% Mexichem, S.A. de C.V. Commercial Banks - 0.76% Grupo Financiero Banorte, S.A. de C.V. - Class O Commercial Services & Supplies - 1.39% Promotora Ambiental, S.A. de C.V. (a) Construction & Engineering - 9.35% Empresas ICA Sociedad Conroladora, S.A. de C.V. (a) Impulsora del Desarrollo y el Empleo en America Latina, S.A. de C.V. (a) Promotora y Operadora de Infraestructura, S.A. de C.V. (a) Consumer Finance - 1.36% Financiera Independencia S.A.B. de C.V. Financial Groups - 3.36% Corporativo Actinver, S.A. (a) GBM Grupo Bursatil Mexicano, S.A. de C.V. Casa de Bolsa Food & Staples Retailing - 5.05% Wal-Mart de Mexico, S.A. de C.V. - Class V Food Products - 1.04% Grupo Herdez, S.A.B. Hotels, Restaurants & Leisure - 4.92% Grupe, S.A. de C.V. (a) Household Durables - 4.88% Corporativo Geo S.A. de C.V. (a) Household Products - 4.18% Kimberly-Clark de Mexico S.A.B. de C.V. Industrial Conglomerates - 4.03% Alfa, S.A. - Class A Insurance - 1.86% Qualita Compania de Seguros Metals & Mining - 10.51% Grupo Mexico, S.A. - Series B Industrias Penoles, S.A. Pharmaceuticals - 8.24% Genomma Lab Internacional SA (a) Retail - 0.75% El Puerto De Liver Wireless Telecommunication Services - 21.81% America Movil, S.A. de C.V. - Class L TOTAL COMMON STOCKS (Cost $71,826,419) $ CAPITAL DEVELOPMENT CERTIFICATES - 2.96% Atlas Discovery Trust II $ TOTAL CAPITAL DEVELOPMENT CERTIFICATES (Cost $2,317,515) $ Principal Amount Value CORPORATE BONDS - 0.59% Urbi, Desarrollos Urbanos, S.A. de C.V. 8.500%, 04/19/2016 $ TOTAL CORPORATE BONDS (Cost $386,992) $ FOREIGN GOVERNMENT NOTE/BONDS - 1.40% Mexico-United Mexican Sts 8.125%, 12/30/2019 $ TOTAL FOREIGN GOVERNMENT NOTE/BONDS (Cost $1,173,986) $ SHORT TERM INVESTMENTS - 0.78% Commercial Paper - 0.78% Mexican INAFIN 0.000% Coupon, 4.666% Effective Yield, 11/03/2010 (b) * Mexican INAFIN 0.000% Coupon, 4.698% Effective Yield, 11/04/2010 (b) * Money Market Funds - 0.49% First American Treasury Obligation - Class A $ TOTAL SHORT TERM INVESTMENTS (Cost $1,064,674) $ Total Investments(Cost $76,769,586) - 100.16% $ Liabilities in Excess of Other Assets - (0.16)% ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Effective yield based on the purchase price. The calculation assumes the security is held to maturity. * Principal amount in Mexican Pesos The cost basis of investments for federal income tax purposes at October 31, 2010 was as follows: Cost of investments** $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at October 31, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of October 31, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Airlines $ $
